FILED
                              NOT FOR PUBLICATION                           OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERTO CARLOS SOLORZANO-                         Nos. 08-74346
RODRIGUEZ,                                             10-72185

               Petitioner,                        Agency No. A075-568-885

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       In these consolidated petitions for review, Roberto Carlos Solorzano-

Rodriguez, a native and citizen of Mexico, petitions pro se for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”), as well as the BIA’s

order denying his subsequent motion to reopen. We review de novo questions of

law, and for substantial evidence the agency’s factual findings. Ochoa v.

Gonzales, 406 F.3d 1166, 1169 (9th Cir. 2005). We review for abuse of discretion

the denial of a motion to reopen. Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.

2004). We deny the petitions for review.

      The agency properly determined that Solorzano-Rodriguez is removable as

an alien convicted of an aggravated felony as defined in 8 U.S.C. § 1101(a)(43)(B)

based on his 2005 conviction for possession of marijuana for sale in violation of

California Health and Safety Code § 11359. See Rendon v. Mukasey, 520 F.3d

967, 975-76 (9th Cir. 2008). Because the 2005 conviction is an aggravated felony,

the agency did not err in concluding that Solorzano-Rodriguez is not eligible for

asylum. See 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i).

      Substantial evidence supports the agency’s denial of Solorzano-Rodriguez’s

application for withholding of removal because he failed to demonstrate a clear

probability of persecution on account of any protected ground. See Ochoa, 406

F.3d at 1170. Substantial evidence also supports the agency’s denial of Solorzano-

Rodriguez’s application for CAT relief because he failed to demonstrate that it is

more likely than not he will be tortured with the consent or acquiescence of the


                                           2                                  08-74346
government if he returns to Mexico. See Santos-Lemus v. Mukasey, 542 F.3d 738,

747-48 (9th Cir. 2008).

      The BIA did not abuse its discretion in denying Solorzano-Rodriguez’s

motion to reopen on the grounds that he failed to comply with the procedural

requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), see

Reyes, 358 F.3d at 597, and failed to provide meaningful evidence of a likelihood

of torture, see 8 C.F.R. §1003.2(c)(1) (providing that a motion to reopen “shall not

be granted unless it appears to the [BIA] that evidence sought to be offered is

material”).

      PETITIONS FOR REVIEW DENIED.




                                          3                                       08-74346